Order, Supreme Court, Bronx County (Stanley Green, J.), entered on or about January 10, 2003, which, insofar as appealed from as limited by the briefs, granted defendants-respondents’ motions for summary judgment dismissing plaintiffs cause of action under Labor Law § 241 (6), and denied plaintiffs cross motion for leave to supplement his bill of particulars so as to allege specific violations of the Industrial Code, unanimously affirmed, without costs.
The cause of action under Labor Law § 241 (6) was properly dismissed since there was no demonstration that the violation of the sections of the Industrial Code relied upon proximately contributed to plaintiffs injuries. We have considered and rejected plaintiffs’ other arguments. Concur—Mazzarelli, J.P., Saxe, Ellerin and Williams, JJ.